568 S.E.2d 192 (2002)
356 N.C. 161
William A. CRIDER, Jr.
v.
The JONES ISLAND CLUB, INC.
William A. Crider, Jr.
v.
The Jones Island Club, Inc., a North Carolina Corporation
Ann Crider, William Crider, III, Virginia Crider Mock and Cynthia Crider Jarrell
v.
The Jones Island Club, Inc.
No. 691P01.
Supreme Court of North Carolina.
August 15, 2002.
John M. Martin, Greenville, for Criders.
Luther D. Starling, Jr., Kelly Daughtry, Smithfield, for The Jones Island Club, Inc.
Prior report: 147 N.C.App. 262, 554 S.E.2d 863.

ORDER
Upon consideration of the petition filed by Plaintiffs in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of August 2002."